State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519367
________________________________

In the Matter of CHARLES R.
   CLINK JR.,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ROBERT F. CUNNINGHAM, as
   Superintendent of
   Woodbourne Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Lahtinen, J.P., Garry, Devine and Clark, JJ.

                             __________


     Charles R. Clink Jr., Woodbourne, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Sullivan County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Lahtinen, J.P., Garry, Devine and Clark, JJ., concur.
                              -2-                  519367

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court